Citation Nr: 0603254	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-12 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for metatarasalgia with recurrent bilateral foot 
pain.

2.  Entitlement to a disability rating in excess of 50 
percent for major depressive disorder.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
August 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in Columbia, 
South Carolina, which confirmed and continued a 10 percent 
disability rating for metatarasalgia with recurrent bilateral 
foot pain; confirmed and continued a 50 percent disability 
rating for major depressive disorder; and denied entitlement 
to a total rating based upon individual unemployability due 
to service-connected disabilities (TDIU).

The Board notes that the veteran presented testimony during 
an appeals hearing via video conference before the 
undersigned Acting Veterans Law Judge in November 2005.  A 
copy of the hearing transcript issued following the hearing 
is of record.

The issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's bilateral metatarsalgia is currently 
manifested by subjective complaints of pain; medical findings 
reveal no objective abnormality of the feet.

2.  The veteran's service-connected major depressive disorder 
is shown to be productive of a disability picture that more 
nearly approximates a disability characterized by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.

3.  The veteran's service-connected major depressive disorder 
is not shown to be productive of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
metatarsalgia with recurrent bilateral foot pain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5279 (2005).

2.  The criteria for the assignment of a disability 
evaluation of 70 percent, and no more, for major depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The May 2003 statement of the case, February 2005 
supplemental statement of the case, and February 2003 letter, 
gave the veteran notice of the evidence necessary to 
substantiate her claims on appeal.  

The evidence development letter dated in February 2003 also 
advised the veteran of what evidence she was responsible for 
providing and what evidence VA would undertake to obtain.  
The veteran was not explicitly told to submit all evidence in 
her possession.  The May 2003 statement of the case, however 
contained the provisions of 38 C.F.R. § 3.159(b), noting that 
the veteran would be advised to submit relevant evidence in 
her possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).



Entitlement to a disability rating in excess of 10 percent 
for metatarasalgia with recurrent bilateral foot pain

A June 2002 VA examination report reflected mild tenderness 
to palpation in both the veteran's heels.  No abnormal wear 
pattern was noted on the plantar pad and there was no 
evidence of hallux deformity.  She was nontender to palpation 
along the Achilles tendon and plantar fascia.  The diagnostic 
assessment showed subjective complaints of bilateral heel 
pain.

A March 2003 VA examination report showed that the veteran 
complained of significant bilateral foot pain when standing 
for more than 10 to 15 minutes and flare-ups every one to two 
weeks.  Examination of her feet revealed full range of motion 
of her ankle.  Dorsiflexion was to 20 degrees, plantar 
flexion to 45 degrees, inversion to 30 degrees, and eversion 
to 10 degrees.  The examiner noted a supple hindfoot, midfoot 
and forefoot.  No lesser or greater toe deformities were 
found and no bunions, bunionettes, or clawing of the toes was 
evident.  There was no increased cavus or planus deformity 
and an abnormal callus pattern formation was not found.  
There was no specific tenderness to palpation along her foot 
or loss of sensation.  Pain was noted in the lateral border 
of her foot in the metatarsal region.  Strength of 
dorsiflexion, strength of plantar flexion of her ankle, 
strength of her greater and lesser toes, strength of 
inversion and eversion of both her feet was 5/5.    The 
diagnostic impression was metatarsalgia, bilateral feet 
without significant objective findings of pathology, but 
subjective complaints of worsening of pain.    

A March 2003 VA X-ray study of the veteran's feet, performed 
in conjunction with the above examination, revealed bilateral 
mild hallux valgus deformity. 

A March 2004 VA examination report showed that the veteran 
complained of a constant tingling sensation in her feet, left 
greater than right.  The continuous discomfort and pain 
affected her daily activities.  On examination, her feet had 
no corns or calluses.  She had a mild amount of edema across 
her left forefoot region.  She  had normal alignment of her 
toes and her nails were in good health.  Her foot pulses 
bilaterally were good and there was no restricted range of 
motion of her first metatarsophalangeal (MTP) joint 
bilaterally.  There was no restricted or painful motion with 
passive motion of her ankle, dorsiflexion, plantar flexion, 
hindfoot motion, midfoot motion, and forefoot motion.  
Tenderness over the left Achilles insertion was noted.  There 
was no abnormal appearance of her hindfoot with 
weightbearing.  She was able to rise up on her toes and rock 
back on her heels without any pain.  When testing strength, 
there was no apparent weakness noted in her bilateral feet.  
No instability was noted and she had a normal Achilles 
alignment but no pain with manipulation of her hindfoot.  The 
diagnoses were bilateral foot pain and left foot 
metatarsalgia.      

The RO rated the veteran's foot disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5279, which provides for a 10 percent 
rating for unilateral or bilateral anterior metatarsal.  
Diagnostic Code 5279 does not provide for a higher rating.  

Diagnostic Code 5284 provides rating criteria for rating foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

The evidence of record demonstrates that the veteran's 
bilateral disorder of the feet is productive of subjective 
complaints of pain which limited her daily activities.  The 
record simply does not reflect that the veteran's foot 
disorder is productive of symptomatology analogous to a 
moderately severe injury of the foot.  Such findings are not 
reflected in the recent VA examination reports.  The Board 
finds that the service-connected disability is manifested by 
foot pain which, as described by the veteran, is within the 
realm of symptomatology contemplated by the currently 
assigned 10 percent rating under Diagnostic Code 5279.  And, 
the Board concludes that the criteria for a disability rating 
higher than 10 percent, under Diagnostic Code 5284, for the 
bilateral foot disability is not met.

The Board has considered other related diagnostic codes, but 
finds them to be inapplicable under the facts of the 
veteran's case.  For example, the veteran is not shown to 
have tarsal or metatarsal bones in malunion or nonunion.  
Thus, she is not entitled to a higher rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5283.   The 
report of the March 2003 VA foot examination did not 
demonstrate evidence of claw foot, or hammertoes.  
Consequently, higher ratings cannot be assigned under 
Diagnostic Codes 5278 or 5282.

The preponderance of the evidence is against the grant of a 
rating in excess of 10 percent for the veteran's 
metatarsalgia with recurrent bilateral foot pain.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a disability rating in excess of 50 percent 
for major depressive disorder

In this case, in a February 1997 rating decision, the veteran 
was granted service connection for major depressive disorder 
and was assigned a 30 percent rating under Diagnostic Code 
9434.  Subsequently, in a September 1998 rating decision, the 
veteran's disability was increased to 50 percent disabling.  
At present, the veteran is seeking an increased rating in 
excess of 50 percent.

Effective as of November 7, 1996, the criteria for evaluating 
mental disorders incorporated the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Under the revised 
schedular criteria, a 50 percent schedular evaluation 
contemplates reduced reliability and productivity in 
occupational and social situations due to such symptomatology 
as: flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks that occur more than once 
a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2005). 

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

With respect to the evidence of record, the evidence includes 
VA outpatient treatment records dated from 1999 to 2005 which 
describe the treatment the veteran received for various 
health problems including depression and post-traumatic 
stress disorder (PTSD).  Specifically, an April 2000 notation 
shows a history of chronic PTSD and depression with recent 
suicidal ideation.  Remaining treatment records show 
continuing outpatient treatment at the VA mental health 
clinic.  

A May 2000 VA examination report shows the veteran got along 
well with her three children, and had friendships with 
others.  She denied having any hobbies or participating in 
any activities.  Upon mental status examination, her mood was 
depressed and her affect was constricted.  Her speech was 
slow and there was evidence of psychomotor retardation.  Her 
thought process was logical and coherent and she denied any 
auditory or visual hallucinations.  She denied any homicidal 
or suicidal ideation but reported a history of aggression 
toward her husband and a history of thoughts of hurting 
herself.  The Axis I diagnoses were major depressive disorder 
and PTSD.  The examiner opined that her symptoms were 
moderate.  She was assigned a GAF score of  50.  

In October 2000, the RO received a statement from S. Rao, 
M.D., the Staff Psychiatrist at the Dorn VA medical center 
(VAMC).  Dr. Rao indicated that the veteran was being treated 
for PTSD and recurrent major depression since September 1996.

A February 2001 record from the Providence Hospital Emergency 
Department reflects that the veteran presented with 
complaints of depression and suicidal ideation.  The 
diagnoses were alcohol intoxication and abuse and depression.

A January 2002 VA examination report showed that the veteran 
was in mild to moderate distress.  Her affect was blunted and 
signs of a formal thought disorder were not present.  She 
denied homicidal thoughts and auditory hallucinations.  
Indications of mild paranoia were present.  She reported 
experiencing nightmares and flashbacks.  The Axis I diagnosis 
was depressive disorder, not otherwise specified (nos).  The 
examiner indicated that the veteran's effects of her 
psychological distress were impairing her ability to function 
at peak level in her college courses.  He explained that her 
level of disability was rated in the mild to moderate range 
and assigned her a GAF score of 60.  

A March 2003 VA examination report showed that the veteran 
was alert, oriented and minimally cooperative.  Her affect 
was flat with occasional tearfulness.  Her thought processes 
were logical and goal directed without evidence of looseness 
of associations.  She reported suicidal thoughts and denied 
homicidal ideations.  She reported symptoms of psychosis but 
was unable to elaborate or give any descriptive history.  The 
Axis I diagnosis was rule out depressive disorder, nos, 
probable malingering.  Her GAF score was identified as 45.  

An April 2003 VA examination was conducted in order to 
determine whether the veteran suffered from probable 
malingering.  Mental status examination showed the veteran 
was in mild emotional distress.  Her speech was deceased in 
amount, rate and volume.  She complained of every day memory 
problems such as forgetting to take the mail in.  Her affect 
was full range but tense.  She reported suicidal thoughts a 
few week prior to the examination.  She indicated that she 
had homicidal thoughts towards her husband's girlfriend.  She 
reported both auditory and visual  hallucinations.  She had 
dissociations and nightmares every night regarding the time 
she spent in the military.  

She was administered the Millon Clinical Multiaxial Inventory 
II (MCMI) 15 item test, and a test of malingered memory, 21 
item.  They showed some tendency toward negative impression 
management.  Elevated personality scales included narcissism, 
compulsivity and paranoia.  Acute clinical syndromes which 
were extremely highly elevated were found for anxiety and 
depression and somatoform was also clinically significant.  
Additionally, malingering testing showed some failure of 
motivation.  

The Axis I diagnoses were depression nos, somatoform disorder 
not otherwise specified (pseudoneurological).  She was 
assigned a GAF score of 59.  The examiner opined that the 
veteran was cognitively impaired and her impairment was due 
to anxiety, depression and delusional disorder.  He further 
stated that due to the veteran's psychopathology and 
spuriously low cognitive impairment, her social adaptations 
and interactions were moderately impaired.  Her ability in 
the occupational setting was estimated in the mild range.

A June 2003 hospitalization record from Providence Hospital 
shows the veteran was admitted following a suicide attempt.  

A March 2004 VA examination showed the veteran was alert, 
orientated and attentive.  Her mood was dysphoric and her 
affect was constricted.  Her speech was at a regular rate and 
rhythm and there was no evidence of psychomotor agitation or 
retardation.  Her thought process was logical and coherent 
and her thought content was devoid of any auditory or visual 
hallucinations.  No evidence of delusional content was noted 
and she denied any current suicidal or homicidal ideation.  
Her memory was intact for immediate, recent and remote 
events.  The Axis I diagnoses were PTSD, major depressive 
disorder and alcohol abuse.  A GAF score of 53 was assigned.  
The examiner estimated her disability to be in the moderate 
to considerable range.  

An August 2004 VA examination showed the veteran's speech was 
clear, coherent and goal directed.  She denied current 
suicidal or homicidal ideation.  There was no evidence of a 
perceptual or thought disorder.  Her attention and 
concentration were within normal limits.  The Axis I 
diagnosis was depressive disorder nos.  The examiner assigned 
a GAF score of 55.  He opined that despite consistent 
treatment with medication, the veteran continued to 
experience weight loss, poor appetite, loss of pleasure in 
the usual activities, poor sleep, racing thoughts and 
anxiety.  The examiner noted that her symptoms were 
consistent with major depressive disorder and they interfered 
with her level of social, occupational and emotional 
functioning to a mild or moderate degree.  

Considering the evidence of record in light of the above 
cited criteria, and affording the veteran the benefit-of-the-
doubt, the Board finds that symptoms of the veteran's major 
depressive disorder more closely approximate the criteria for 
a 70 percent rating.  That is, the veteran's disability has 
been manifested by evidence of near-continuous depression and 
suicidal ideation.  Furthermore, her psychoneurotic symptoms 
have been of such severity and persistence, that she has been 
deficient in her school work, judgement, thinking and mood.

As noted above, the most report of hospitalization in June 
2003, reflects that the veteran attempted suicide.  More 
recent medical evidence from VA examinations in March 2004 
and August 2004 shows symptoms of significant depression, 
which interfered with her social, occupational and emotional 
functioning.  And, she has been assigned GAF scores ranging 
from 53 to 55, which according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, equates to moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The Board finds that, giving the veteran the 
benefit of the doubt, this evidence is more consistent with 
the level of impairment contemplated by the 70 percent 
evaluation.

Hence, upon a review of the evidence of record, the Board 
finds that the evidence is at least in relative equipoise as 
to whether the service-connected depression is productive of 
a disability picture that more nearly approximates a 
disability characterized by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  As such, the Board finds that the award of a 
70 percent disability evaluation for the service-connected 
major depressive disorder is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9434 (2005).

However, the Board finds that a disability rating in excess 
of 70 percent is not warranted as this time.  Specifically, 
the veteran's service-connected major depressive disorder is 
not shown to be productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

After reviewing all the evidence, the Board finds that the 
veteran's major depressive disorder more nearly approximates 
the criteria for a 70 percent rating, but not a 100 percent 
rating.  38 C.F.R. § 4.7.  Accordingly, an increased rating 
to 70 percent for major depressive disorder is granted.  The 
benefit-of- the-doubt rule has been considered in making this 
decision.  38 U.S.C.A § 5107(b).

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's disabilities alone have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected depression and 
metatarsalgia, the Board finds that such impairment is 
contemplated in the 70 and 10 percent ratings, respectively 
assigned.  The Board acknowledges that the veteran's GAF 
scores have ranged from 53 to 55.  However, the Board finds 
that no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignment of higher rating 
on a schedular basis, other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for metatarasalgia with recurrent bilateral foot pain is 
denied.

An increased evaluation of 70 percent for major depressive 
disorder is granted, subject to the controlling criteria 
applicable to the payment of monetary awards. 


REMAND

The veteran is currently service-connected for major 
depressive disorder, rated at 70 percent and metatarsalgia 
with recurrent bilateral foot pain, rated at 10 percent.  She 
contends that her service-connected disabilities render her 
unemployable.

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent her from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
her ability to work.  Friscia, 7 Vet. App. at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown , 6 
Vet. App. 532 (1993).  While the veteran has been examined by 
VA, a medical opinion regarding her employability has not 
been sought.  Hence, the VA should obtain a medical opinion 
as to whether the veteran's service-connected depression and 
metatarsalgia disabilities, alone, render her unable to 
obtain or retain substantially gainful employment.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran's file should be 
referred to an appropriate VA medical 
examiner to determine whether the 
veteran's service-connected 
disabilities prevent her from obtaining 
and maintaining employment.  The 
examiner's report must indicate that a 
review of the claims file was made.  
Based on his/her review of the claims 
file, the examiner should provide an 
opinion as to whether the service-
connected disabilities preclude the 
veteran from securing and following 
substantially gainful employment 
consistent with her education and 
occupational experience, irrespective 
of age and any non-service-connected 
disorders or health issues.  The 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, 
should be set forth in a typewritten 
report.

2.  Then re-adjudicate the claim for 
TDIU, and if it remains denied, issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


